Case 2:20-cv-00410-RBS-LRL Document 5 Filed 08/31/20 Page 1 of 4 PagelD# 109

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

NORFOLK DIVISION
UNITED STATES OF AMERICA,
Plaintiff,

v. ) Civil No.: 2:20-cv-410

)
HAMPTON ROADS REGIONAL )
JAIL AUTHORITY, )
)
Defendant. )
)

 

ORDER APPROVING AND ENTERING CONSENT DECREE

 

AND NOW, upon consideration of the Complaint of the United States of America; the
Joint Motion for Entry of Consent Decree; and the attached and incorporated Agreement of the
Parties; the Court hereby FINDS that:
(a) The Agreement is fair, adequate, and reasonable and furthers the purpose of the Civil
Rights of Institutionalized Persons Act, 42 U.S.C. § 1997, in vindicating the federal
constitutional rights of prisoners at the Hampton Roads Regional Jail, and also
vindicates the rights of those prisoners under Title IT of the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12131-12134, and
(b) Although this matter was not actually litigated or resolved on the merits, that
prospective relief in the Agreement is narrowly drawn, extends no further than
necessary to correct the violations of federal rights as alleged by the United States,

and is the least intrusive means necessary to correct those alleged violations, as
. Case 2:20-cv-00410-RBS-LRL Document5 Filed 08/31/20 Page 2 of 4 PagelD# 110

y eby required by the Prison Litigation Reform Act (“PLRA”), 18 U.S.C. § 3626(a) & (c).
THEREFORE, it is hereby ORDERED, ADJUDGED, AND DECREED that the joint motion is
GRANTED, the Agreement is APPROVED and the Agreement’s terms are hereby incorporated
into this Order as if fully set forth herein. The Court retains complete jurisdiction of this matter
to enforce this Order and the terms of the incorporated Agreement until the Defendants have

wy _- EB

Rebecca Beach Smith
Senior United States District Judge

UNITED STATES DISTRICT JUDGE

fulfilled their obligations therein.

 

 

At Norfolk, Virginia

This S\& day of _Guspyst , 2020
Case 2:20-cv-00410-RBS-LRL Document5 Filed 08/31/20 Page 3o0f4PagelD#111 , .

robo).

“a My \ ‘
tise dosed so9sdoH
egbul ssiteid zatsté botinU rinse
. -

Case 2:20-cv-00410-RBS-LRL Document 5 Filed 08/31/20 Page 4 of 4 PagelD# 112

WE ASK FOR THIS:

G. ZACHARY TERWILLIGER
United States Attorney

[sf
Clare P. Wuerker
Assistant United States Attorney
Virginia Bar No. 79236
Attorney for United States
United States Attorney’s Office
101 West Main Street, Suite 8000
Norfolk, VA 23510
Telephone — 757-441-6331
Facsimile — 757-441-6689
E-Mail — Clare. Wuerker@usdoj.gov
Counsel to the United States

/s/
Jeff W. Rosen
Virginia Bar No. 22689
Pender & Coward
222 Central Park Ave. Ste. 400
Virginia Beach, VA 23462
Telephone — (757) 490-6253
Facsimile — (757) 502-7351
E-Mail — jrosen@pendercoward.com
Counsel to the Hampton Roads Regional Jai] Authority
